DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s election without traverse of Group I (drawn to an antibody) and the species of modification in position 242 and serine as non-thiol containing amino acid in position 127 in the Response filed on June 27, 2022 is acknowledged. Upon further consideration, the species of 239 substituted with a non-thiol residue is rejoined. 

	Claims 1-24 are pending.

	Claims 8-19 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1-7 and 20-24 are currently under consideration as they read on the elected invention.

3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

Applicant is requested to identify the written support for claims 23 and 24, particularly the claimed limitations of “further comprising other active ingredients” in claim 23 and “a liquid or a lyophilized composition”. Alternatively, applicant is invited to amend the specification to provide antecedent basis for the claimed subject matter.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-7 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The claims are drawn to an antibody of the class IgG4 comprising two light chains and two heavy chains, wherein the heavy chains each comprise a CH1 and a hinge region comprising an IgG4 upper hinge and core region, wherein each heavy chain (a) the inter-chain cysteine at position 127 in the CH1 is substituted with a non-thiol containing amino acid and (b) one or more of the amino acids at positions 239 or 242  (the species under consideration) in the upper hinge region is substituted with non-thiol containing amino acid. 

The specification discloses that in vitro, IgG4 molecules conform to the prototypical IgG structure, but in vivo they have been observed to form half-molecules each comprising a single light chain and a single heavy chain caused by formation of intra heavy chain disulphide bonds within the hinge, a large percentage of circulating IgG4 have been observed to be bispecific, but functionally monovalent. This is because the half-molecule can form IgG4 with other IgG4 half-molecules. The formation of half molecules of IgG4 can be reduced by introduction of a Ser to Pro mutation at position 241 that abolishes the heterogeneity of chimeric mouse/human IgG4 antibody. (see page 2 of the specification-as-filed).

The specification further discloses that “[i]n mutant M 1 Cys 131 (numbered according to EU numbering system or Cys 127 according to Kabat numbering system), which is involved in the inter-heavy-light chain (CL-CH1) disulphide bond, was replaced by serine and it was found that this mutant resulted in the formation of dimers of light chains and dimers of heavy chains. In mutant M2 cysteine 226 (226 numbered according to EU numbering system or 239 according to Kabat numbering system), which is involved in an inter-heavy chain disulphide bond in the hinge, was replace by serine and it was found that this mutant had a more stable inter-heavy chain linkage compared to IgG4 and prevents the formation of an intra-heavy chain disulphide bond." (see page 2 of the specification as-filed). The specification further provides hinge regions with specific amino acid sequences (e.g. see pages 5-6 and examples in pages 51-52 of the specification).

     	However, there is insufficient written description in the specification as-filed of the claimed antibody of class IgG4.

The claims recite a genus of an antibody of the class IgG4 with mutations in positions C127 and 239 or 242 to be substituted to non-thiol containing amino acids without setting forth which amino acids can be substituted in position 127 and 241.
The specification discloses that such mutated IgG4 would have improved stability compared to a wild-type IgG4 antibody (e.g. see pages 3-4). The scope of the claims includes numerous structural variants, and the genus is highly variable because a significant number of structural differences between genus members is permitted.  The specification does not describe the structure for substitution variants other than the examples discussed above.  The specification does not describe the particular physical or chemical characteristics of the IgG4 with the amino acids at positions 127 and 242 to be substituted for a non-thiol containing amino acid.

While the specification discloses C127S substitution may abolish the inter-heavy-light chain disulphide bond, resulting in the formation of dimers of light chains and dimers of heavy chains, the reliance on the single C127S substitution does not support the written description of cystine in position 127 and 239 or 242 to be substituted with a non-thiol containing amino acid.   

    	For example, Murray et al. (Harper’s Biochemistry. 23rd Edition, 1993, Chapter 4:24-28, reference on IDS) teach that serine has side chain containing hydroxylic (OH) group (e.g. see page 27).  Further, Table 4-3 of Murray shows that cysteine and serine are structurally similar but unlike cysteine, serine does not have –SH group.  Thus, it is not clear that the genus of amino acid substitutions in positions 127 and 242 with non-thiol amino acids was supported by a description of C127S substitution.

The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention.

A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the functional properties including the disclosed increased stability of IgG4 antibody.

      	It does not appear based upon the limited disclosure of human IgG4 antibody with specific substitutions in specific positions alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of the IgG4 antibodies.

     	“Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the IgG4 antibody, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        	Therefore, there is insufficient written description for genera of the antibody of the class IgG4 comprising cysteine at positions 127 and the amino acid residue at positions 239 and/or 242 being substituted by a non-thiol containing amino acid broadly encompassed by the claimed invention, other than the particular IgG4 antibodies structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

6.	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

	Claim 21 is drawn to a pharmaceutical composition comprising an antibody of class IgG4 for the treatment of a disease or disorder that is an inflammatory disease or disorder, an immune disease or disorder and/or fibrotic disorder including rheumatoid arthritis, idiopathic pulmonary fibrosis. 
	The claim does not recite any antigen specificity. The specification discloses that IgG4 mutated in specific positions in the constant region with specific amino acid residues such as serine have improved stability compared to a wild-type IgG4 antibody (e.g. see pages 3-4).
However, the specification as-filed does not enable one skilled in the art to practice the claimed invention without undue amount of experimentation. A person skilled in the art is not enabled for the intended use of the claimed pharmaceutical composition for the treatment of the myriad of diseases recited in claim 21.

	         Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).

Vitetta et al. (Science 2006 313:308-309) teach given the complex structure of antibodies, designing therapeutic antibodies can be unpredictable; in the case of anti-CD28 antibody, although preclinical data show that the antibody was safe when administered to two species of monkeys, healthy humans injected with the anti-CD28 antibody suffered immediate and profound side effects (see pages 308-309).
Thus, it is unpredictable for a skill in the art to rely on data from in vitro experiment disclosed in the instant specification to predict the intended uses of an IgG4 antibody for the treatment of the laundry list of diseases.

Therefore, in view of the quantity of experimentation necessary, the lack of working example, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

9.	Claims 1-7 and 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schuurman et al. (Moléculaire Immunology 2001, 38:1-8, reference on IDS) in view of Bodmer et al. (US 5,677,425) as evidenced by the disclosure in Figure 1b in instant specification.

	Schuurman et al. teach that IgG4 in plasma is monovalent and bispecific caused by a post-secretion mechanism involving the exchange of IgG4 half-molecules due to instability of the inter-heavy chain disulfide bonds (e.g. see Abstract).  Schuurman et al. further teach 
hinge mutated IgG4 antibodies including M1 mutant in which cysteine 131 involved in the inter-heavy-light chain disulfide bond was replaced by serine (C127S) and M2 (C239S) (e.g. see Fig. 1 in page 2).  Schuurman et al. teach both M1 mutant has improved stability due to the formation of inter-heavy chain disulfide bonds and the abolished CH1/VL contacts (e.g. see Fig. 4 and 4.1 in the right column in page 5).  Shuurman further discloses that the M2 mutant resulted in a decrease of the amount of half-molecule (e.g. see 3.4. in left col. in page 4). Both M1 and M2 retains antigen specificity (e.g. see 3.1 in the right column in page 3). Further, the M1 and M mutants are full length IgG4 antibody with two identical heavy chains and necessarily would have CH2 and CH3 (e.g. see Table 2 and Fig. 4 in page 5). The IgG4 antibody binds antigen found in dermatophagoide pteronyssinus mite which can cause a inflammatory disease (e.g. see left col. in page 3). 

	The reference teachings differ from the instant invention by not describing amino acid at position 242 is substituted with a non-thiol containing amino acid such as alanine and combination substitutions C127S/C239S.

Bodmer et al. teach that cysteine in upper hinge of IgG1 is bridged to the light chain (see figure).  Bodmer et al. teach an altered “having a hinge region which has a different number of cysteine residues from that found in the hinge region normally associated with the CH1 domain of the antibody molecule” and the altered antibody may comprise a complete antibody molecule, having full length heavy and light chains (e.g. see paragraphs 19-20). Bodmer et al. teach that reducing the hinge cysteine number to one would be advantageous in facilitating assembly of the antibody molecule (e.g. see lines 60-67 in col. 3). In example 1, Bodmer et al. teach replacement of the second cysteine (one of the two cysteines and correlate to C242) in the hinge region of a human IgG4 antibody with alanine (e.g. see Example 1 in col. 5). The C242A substitution encouraged selective reduction at the hinge of the antibody and reduced the complexcity of subsequent chemical additions of the hinge (see Example 1). Bodmer et al. teach composition comprising the antibody in well-known carrier such as PBS (e.g. see col. 9). Bodmer et al. teach that PEG can be covalently linked to a cysteine in the light chain. PEG is other active ingredient in the antibody.
	As evidenced by the instant Figure 1b, human IgG4 hinge consists two cysteine residues (C239 and C242).
	It would thus be obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Schuurmann et al. and Bodmer et al. to produce an IgG4 mutant with C131S and with additional C239S or C242A.  One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success, since Schuurmann et al. teach C131S or C239S can decrease the inter-heavy and light chain disulfide bond and increase hinge disulfide bond stability, thereby increase the stability of IgG4 antibody and Bodmer et al. teach that reduce human IgG4 hinge cysteines by replacing C242 with Alanine would is advantageous in promoting IgG4 assembly.  Given that C127S, C239S and C242A were known in the prior art, an ordinary skill in the art could have combine the substitutions by known recombinant DNA technology with no change in their respective function of promoting stability/assembly of human IgG4.  
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-7 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-9 of US 9,902,768 and claims 1 and 5-8 of US 10,562,966. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the claims in the US Patents are drawn to the same or nearly the same IgG4 antibody comprising mutation C127S and additional mutations at positions 239 and/or 242.  The specific amino acids recited in positions 239 (e.g. serine) and 242 (e.g. alanine) recited in the patented claims would anticipate the genus (non-thiol containing amino acids) encompassed by the instant claims. 

12.	No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644